Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 04/19/2022 are acknowledged. Claims 9-10 are newly added and amended Claims 1 and 8 are acknowledged by the examiner. Accordingly, claims 1-10 are remain pending and have been examined.

Allowable Subject Matter
Claims 1-10 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 04/19/2022, pages 7-8, the cited prior art fails to disclose or suggest at least, “…capturing a subject image and recording image data on a recording medium, the imaging apparatus comprising: a recording medium connector configured to attach the recording medium detachably; a communication host connected to the recording medium connector via a first communication bus, configured to access the recording medium via the first communication bus to write data to the recording medium or read data from the recording medium; and a processor configured to control power supply, wherein in a case where a period in which the communication host does not access the recording medium is equal to or longer than a predetermined period, the processor stops power supply to the recording medium and the recording medium connector, and stops power supply to the communication host, while at a same time power supply to another portion of the imaging apparatus remains available such that image shooting operation of the imaging apparatus can perform while power supply to the recording medium, the recording medium connector, and the communication host is stopped.……..” as recited in amended claim 1. Therefore claim 1 is allowed. 

As stated in the Applicant's Arguments dated 04/19/2022, pages 7-8, the cited prior art fails to disclose or suggest at least, “…capturing a subject image and recording image data on a recording medium, the imaging apparatus comprising: a recording medium connector configured to attach the recording medium detachably; a communication host connected to the recording medium connector via a first communication bus, configured to access the recording medium via the first communication bus to write data to the recording medium or read data from the recording medium; and a processor configured to control power supply, wherein: in a case where a period in which the communication host does not access the recording medium is equal to or longer than a predetermined period, the processor stops power supply to the recording medium and the recording medium connector and stops power supply to the communication host, while at a same time power supply to another portion of the imaging apparatus remains available such that image shooting operation of the imaging apparatus can perform while power supply to the recording medium, the recording medium connector, and the communication host is stopped; and the predetermined period is longer than a continuous shooting interval at which the image data is shot continuously.……..” as recited in amended claim 8. Therefore claim 8 is allowed. 

As stated in the Applicant's Arguments dated 04/19/2022, pages 7-8, the cited prior art fails to disclose or suggest at least, “……capturing a subject image and recording image data on a recording medium, the imaging apparatus comprising: a recording medium connector configured to attach the recording medium detachably; a communication host connected to the recording medium connector via a first communication bus, configured to access the recording medium via the first communication bus to write data to the recording medium or read data from the recording medium; and a processor configured to control power supply, wherein Page 4 of 9Application No.: 16/891,237 in a case where a period in which the communication host does not access the recording medium is equal to or longer than a predetermined period, the processor stops power supply to the recording medium and the recording medium connector, and stops power supply to the communication host, with power supply to another portion of the imaging apparatus being kept to be capable of requesting that the communication host access to the recording medium.…..” as recited in claim 9. Therefore claim 1 is allowed. 

The dependent claims 2-7 and 10 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698